Citation Nr: 0823917	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-38 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

2.  Entitlement to service connection for benign cysts of the 
liver.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to May 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2003 and March 2005 rating decisions of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the April 2003 rating decision, the 
RO granted a noncompensable evaluation for hypertension, 
effective June 2003, and denied service connection for cysts 
on the liver in the March 2005 rating decision.  

Ultimately, the RO increased the veteran's hypertension to 10 
percent disabling, effective June 2003 in a January 2005 
Decision Review Officer (DRO) decision.  The veteran was 
advised of the most recent grant of increased rating by a 
February 2005 letter.  However, she did not withdraw her 
appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
Thus, this appeal continues.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing, the veteran 
waived initial RO consideration of the new evidence submitted 
in conjunction with the hearing.  38 C.F.R. § 20.1304(c) 
(2007).  Additionally, the record was held open for 90 days, 
in which the veteran submitted additional medical evidence.  

In November 2007, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is on continuous medication for hypertension, 
and the evidence does not indicate that her diastolic 
pressure has been predominantly 110 or more or her systolic 
pressure has been predominantly 200 or more.  

3.  Competent evidence of a nexus between benign cysts of the 
liver and service is not of record.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.104, Diagnostic Code 7101 (2007).

2.  Benign cysts of the liver were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Hypertension  

The veteran testified during the June 2007 hearing that 
because of her hypertension, she endures daily weakness and 
dizziness.  She explained that she is currently prescribed 
three medications for her hypertension and contends that a 
higher evaluation is warranted for her service-connected 
hypertension.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In this case, the veteran is contesting the disability 
evaluation that was assigned following the grant of service 
connection for the disability.  This matter is therefore to 
be distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.  

Under Diagnostic Code 7101, hypertensive vascular disease 
(hypertension and isolated systolic hypertension) warrants a 
10 percent evaluation with diastolic pressure predominantly 
100 or more, or; systolic pressure 160 or more, or; a minimum 
evaluation may be assigned for an individual with a history 
of diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  A 20 percent evaluation may be 
assigned with diastolic pressure predominantly 110 or more, 
or; systolic pressure predominantly 200 or more.  For a 40 
percent rating, diastolic pressure must be predominantly 120 
or more, and a 60 percent rating requires diastolic pressure 
predominantly 130 or more.  Id.  

The Board notes that during the pendency of the appeal, the 
diagnostic code regarding hypertension was amended.  71 Fed. 
Reg. 52457-60 (Sept. 6, 2006).  Effective October 6, 2006, a 
note was added after the rating criteria of Diagnostic Code 
7101 concerning separate evaluations of hypertension and 
other heart diseases.  However, this change is applicable 
only for claims filed on or after the effective date of the 
final rule, which is October 6, 2006.  Since the veteran 
filed her claim before October 2006, the new change does not 
apply.  

After having carefully reviewed the evidence of record, the 
Board finds the preponderance of the evidence is against an 
evaluation in excess of 10 percent for hypertension.  The 
available medical evidence clearly reveals that the veteran's 
diastolic blood pressure is predominantly below 110.  In 
fact, the readings throughout the appeal period are all below 
100.  For example, during the January 2003 VA examination the 
veteran's diastolic blood pressure was 82 sitting, 94 
standing, and 78 recumbent.  From November 2003 to July 2004, 
VA outpatient treatment records reflect diastolic blood 
pressure readings being 82, 97, 68, 78, 75, 71, and 67.  
Thereafter, the veteran was afforded a second VA examination 
in October 2004, which noted diastolic readings of 80 while 
sitting, 76 lying, and 83 standing.  Similarly, three 
readings taken during the February 2008 VA examination 
revealed diastolic readings of 79, 84, and 84.  Therefore the 
evidence does not establish diastolic blood pressure readings 
that are "predominantly" 110 or more.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101.  

Additionally, the veteran's systolic blood pressure readings 
throughout the appeal period have been all well below 200.  
During the January 2003 VA examination, the veteran's 
systolic readings were 176 sitting, 165 standing, and 154 
recumbent.  Systolic readings taken from November 2003 to 
July 2004 were 183, 143, 141, 152, 137, and 134.  As noted in 
the October 2004 VA examination report, the veteran 
demonstrated systolic readings of 160 sitting, 148 lying, and 
159 standing.  Additionally, during the February 2008 VA 
examination, the veteran's systolic was 146, 142, and 136.  
As such, the evidence does not establish systolic blood 
pressure readings that are "predominantly" 200 or more.  
See id.  Thus, an evaluation in excess of 10 percent for 
hypertension would not be warranted whether considering the 
veteran's diastolic blood pressure readings or the systolic 
blood pressure readings.  See id.  Accordingly, the grant of 
a 20 percent evaluation under Diagnostic Code 7101 cannot be 
justified based upon the evidence of record.  

As stated previously, the veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for hypertension, and that in such cases, the 
Board must consider whether staged ratings should be assigned 
based upon the facts found.  See Fenderson, supra.  In this 
case, there is no evidence that there have been changes in 
the veteran's medical status regarding her hypertension.  
Therefore, her overall disability has not changed and a 
uniform rating is warranted.  

The veteran is competent to report her symptoms; however, to 
the extent that she has asserted she warrants a higher 
evaluation for her hypertension, the objective clinical 
findings do not establish a basis for the assignment of a 
higher evaluation.  The benefit-of-the-doubt rule is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Benign Cysts of the Liver

The veteran testified during the June 2007 hearing that 
prescribed medication taken during her military service 
caused her cysts of the liver.  She explained that taking 
birth control pills from 1997 to 2001 daily caused her cysts 
of the liver, and she has daily nausea, bad breath, and a 
bitter taste in her mouth as a result of the cysts.  The 
veteran asserts that service connection is warranted for her 
benign cysts of the liver.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for benign cysts of the liver.  
In fact, the veteran's service treatment records contain no 
complaints, treatment, or diagnosis of benign cysts of the 
liver.  Service treatment records do reflect the veteran 
experiencing heavy menstrual bleeding which resulted in her 
being prescribed three doses of birth control pills daily 
during her military service.  In 1997, a full hysterectomy 
was performed which revealed fibroid tumors the size of a 
sixteen week fetus.  Thereafter, she was prescribed Premarin, 
a hormone replacement therapy medicine, but experienced 
adverse reactions to the medication.  As such, she was placed 
on Ogden until 2003.  Upon discharge, there were noted 
abnormalities associated with the veteran's liver during the 
January 2003 discharge examination; however, the veteran 
reported on her January 2003 report of medical history as 
having or had stomach, liver, intestinal trouble, or ulcer.  

Post service treatment records reflect complaints and 
treatment for liver cysts.  In January 2004, a Computerized 
Tomography (CT) scan of the abdomen and pelvis revealed 
multiple small areas, less than 5 millimeters, of decreased 
attenuation throughout the dome of the liver that is most 
consistent with benign hepatic cysts.  A February 2004 VA 
outpatient treatment record noted that a Magnetic Resonance 
Image (MRI) showed multiple simple cysts, and stated that she 
could have liver flukes or shistosomasis since she was in 
Mount Sinai, Egypt.  A CT scan was repeated in March 2005, 
and there were no interval changes since the January 2004 CT 
scan.  The veteran demonstrated multiple simple hepatic cysts 
in the liver with no evidence of metastatic disease or solid 
hepatic masses present.  There is no evidence of continuity 
of symptomatology from the time the veteran separated from 
service until January 2004.

In February 2008, the veteran was afforded a VA examination 
for her benign cysts of the liver.  Upon review of the claims 
file and physical examination of the veteran, the examiner 
diagnosed the veteran with multiple simple liver cysts.  She 
opined that the veteran's claim for liver cysts is less 
likely as not caused or related to her active service.  The 
examiner explained that simple liver cysts are fluid-filled 
cavities in the liver that usually cause no signs or symptoms 
and need no treatment.  However, in cases where there are 
symptoms, upper abdominal fullness, discomfort, pain, or 
bleeding are the most common symptoms associated with 
multiple simple liver cysts.  In this case, the examiner 
noted that the veteran did not exhibit any symptoms during 
her military service to indicate liver cysts.  Although she 
did complain of indigestion, bloating, and nausea in the 
military, there were no definitive symptoms to link the liver 
cysts with any symptoms experienced in the military.  She 
also had no abnormal liver enzymes in the military or post 
military service.  Although the cause of the liver cysts is 
unknown, the examiner concluded that the veteran's multiple 
liver cysts are not related to her active service.  Given the 
aforementioned, there is no probative medical evidence of 
record linking the veteran's benign cysts of the liver to her 
active service.

Although the veteran is competent to allege that she incurred 
benign cysts of the liver in service, her assertions 
attributing her current disorder to events of service are not 
competent.  Without supporting objective, competent evidence, 
his statements are of little or no probative value.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996); see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for benign cysts of the liver, and 
there is no doubt to be resolved.  See Gilbert, supra.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).    

In regards to the veteran's service connection claim, the 
Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 VCAA letter sent to the veteran.  
In the letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show she had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA for her increased rating 
claim.  The RO provided a VCAA notice letter to the veteran 
in October 2002, prior to the initial adjudication of the 
claim.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The October 2002 and May 2004 VCAA letters stated 
that she would need to give VA enough information about the 
records so that it could obtain them for her, and to submit 
any medical records or evidence in her possession that 
pertained to the claims.  

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  In relevant part, to the extent 
that VCAA notice must include notice of a disability rating 
and an effective date of the award of benefits if service 
connection was awarded, the veteran has received notice in 
this regard as well.  In a March 2006 letter, the veteran was 
generally advised of the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.  Although this notice was not issued 
before the April 2003 and March 2005 rating decisions, the 
veteran has not been prejudiced.  A Supplemental Statement of 
the Case (SSOC) was issued in April 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records, VA outpatient treatment records from 
November 2001 to July 2007 and private treatment records 
dated May 2001 to June 2002.  The veteran was also provided 
VA examinations in connection with her claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for hypertension is denied.  

Entitlement to service connection for benign cysts of the 
liver is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


